NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                             FILED
                             FOR THE NINTH CIRCUIT
                                                                             JUN 08 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
KEMAH HENDERSON, individually and                 No. 13-56095
on behalf of all others similarly situated; et
al.,                                              D.C. No. 2:11-cv-03428-PSG-PLA

               Plaintiffs - Appellants,
                                                  MEMORANDUM*
  v.

J.P. MORGAN CHASE BANK, N.A.,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                              Argued December 2, 2013
                               Submitted June 8, 2016
                              San Francisco, California

Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       We reverse and remand to the district court to reconsider in light of the

California Supreme Court’s opinion in Kilby v. CVS Pharmacy, Inc., 368 P.3d 554

(Cal. 2016).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Defendant-Appellee’s Motion to File Under Seal Portions of its

Supplemental Excerpts of Record is granted.

      REVERSED and REMANDED.




                                       -2-